Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of D.T.M., a Child                      Appeal from the County Court at Law No.
                                                      1 of Gregg County, Texas (Tr. Ct. No.
No. 06-18-00071-CV                                    5805-J).    Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
                                                      Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED APRIL 17, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk